DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 11-12, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanelli et al. (US 20200237370 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Fanelli et al. (US 20200237370 A1) in view of Bruns et al. (US 20200237368 A1) and further in view of Fucci et al. (US 5411514 A).
Regarding claims 1, 12, and 19, Fanelli et al. discloses a surgical stapler/tool assembly (10/310) comprising: an elongate body (22/322) having a proximal portion and a distal portion; and a tool assembly (effectors (12, 212, 312, 412) defining a longitudinal axis and including: a cartridge assembly (37/70/16/216, figs. 1-6); 
an anvil assembly (718) including a proximal portion (720) and a distal portion (721), the anvil assembly including a base portion (720) and an anvil portion (718, figs. 19-20), the base portion coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position (figs. 1-3, 9, 11-12, and 19-20); the distal portion of the anvil assembly having a support bracket (721), the anvil assembly coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position, ([0053, 0059, 0067-0073, 0082, 0089, 0105, 0114-0119], figs. 1-12 and 19-20); the anvil portion secured to the base portion and including a plurality staple deforming pockets ([0059], 53, fig. 3),
the surgical stapler/tool assembly defining a longitudinal axis (longitudinal axis (LA) of shaft (22) or A1 of 322 axis of 720, [0050, 0067, 0072, 0079-0082], figs. 1-3, 9, 11-12, and 19-20) and 
a dissector tip (719) including a body having a proximal end and a distal end (figs. 19-20), a tapered distal surface (figs. 19-20 and see figs. 12-35 for tips with tapered surface) the body having a thickness that decreases towards the distal end (figs. 19-20), the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis (see figs. 12-35 for tips aligned with longitudinal axis) and a second configuration defining an acute angle with the longitudinal axis (figs. 12-35), 
wherein the dissector tip includes a tip beam (725) and a tip beam cover (723), the tip beam including a proximal portion (741) and a deformable distal beam portion (725/743), the proximal portion (741) of the tip beam secured to one side of the support bracket (721), the tip beam cover defining a proximal opening that receives the tip beam and the support bracket and having an atraumatic configuration, the deformable distal beam portion being formed of a material (721 metal stamping welded to body (720) of anvil (718) [0116]), pivot member (725) is metallic [0117]) that is manually bendable by a clinician to any desired configuration including and between the first and second configurations, the material having properties to retain the deformable distal beam portion in the desired configuration absent an external force applied to the dissector tip (tip 719 is bendable into desired configuration, [0114-0119], figs. 19-20) and the proximal portion (741) of the dissector tip secured to the bracket  (721). 
Fanelli et al. also teaches a tip beam cover (coating, elastomeric overmolds 623/723/823/923/1023, and tip 1019 with clip 1021 that bends to discrete positions) and the tip beam cover supported on the tip beam and having an atraumatic configuration (cover is “atraumatic” and formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0147-0157] and teaches bending a tip (319) in variety of angles [0082-0083].
Fanelli et al. states: “tip as a whole is “angled” or “bent” relative to the anvil body [0086]…internal clip (1021) can be toggled from a first discrete position having an angled orientation as shown in FIG. 34, to a second discrete position having a straight orientation as shown in FIG. 35 by applying an external input force [0147] … internal clips and pivot members as a system or assembly to provide for multiple discrete tip positions. The tip can be toggled or adjusted between these discrete positions by applying an external force, i.e., by the user, the user's hand tool, a robotic manipulator, or the patient's anatomy. In this manner, modifications to the various configurations and designs of the elastomeric overmold can impact the ease or difficulty of moving or toggling a tip from one discrete position to another. As already mentioned above, one example of this involves using elastomers of varying stiffness [0152] …multi-stability, internal clips (821, 921, 1021, 1121) can be described as comprising the ability to twist, bend, or buckle from one state or position to another” [0159]
Regarding claims 1, 12, and 19, In the alternative, if it can be argued that Fanelli et al./modified Fanelli et al. fails to disclose the deformable distal beam portion is formed of a material to retain the distal beam portion in the any desired configuration absent an external force and Fanelli et al. fails to disclose a tip beam cover, the proximal portion of the tip beam secured to one side of the support bracket, and a deformable distal beam portion, the tip beam cover supported on the tip beam and having an atraumatic configuration.
Fucci et al. teaches a surgical cutting instrument (14) having deformable tip (17/19/21/24) with a distal beam portion (26/27) formed of a material (steel) to retain the distal beam portion in the any desired configuration absent an external force (user bend by hand or with tool 60/70, col. 4, lines 44- col. 6, line 63, figs. 1-9). 
Fucci et al. states: “user may bend the distal end 26 such that distal tip 27 is put into position 32, position 34 or an infinite number of other positions… tool 60 for enabling a user to bend outer tube 24 in a selected orientation… a template to bend the distal tip 27 of outer tube 24 to a selected offset angle” (col. 6, lines 10-15).
Bruns et al. teaches having a deformable distal beam portion (1840 spring/hinge plate) is formed of a material to retain the distal beam portion in the any desired configuration absent an external force and a tip beam cover (1822), the proximal portion of the tip beam secured to one side (bottom of 1834) of a support bracket (1830), and the deformable distal beam portion (1840), the tip beam cover (1822) supported on the tip beam (1840) and having an atraumatic configuration (toggle the tip to desire position and teaches having spring pin 1850, [0240-0247], figs. 50-51).
Given the teachings of Fanelli et al. to have deformable distal beam portion a plurality of configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the deformable distal beam portion to be formed of a material to retain the distal beam portion in the any desired configuration absent an external force to have precise adjustment of the tip as taught by Fucci et al. and to modify the deformable distal beam portion is formed of a material to retain the distal beam portion in the any desired configuration absent an external force and Fanelli et al. fails to disclose a tip beam cover, the proximal portion of the tip beam secured to one side of the support bracket, and a deformable distal beam portion, the tip beam cover supported on the tip beam and having an atraumatic configuration for protection of the tip and/or for guiding the tip as taught by Bruns et al.
Regarding claims 4 and 6, Fanelli et al. discloses the distal portion of the anvil assembly includes a bracket (621, 929, or 1121/1127), the proximal portion of the tip beam secured to the bracket (figs. 17-18, 31, and 36), wherein the proximal portion of the tip beam is secured to the bracket of the anvil assembly by welding [0106, 0116, 0130], wherein the tip beam cover is formed of a biocompatible material selected from the group consisting of polymeric materials, metals, ceramics, and elastomeric materials [0027, 0096, 0106-0111, 0116-0132, 0137, 0139-0141, 0152-0157].
Regarding claims 11, Fanelli et al. discloses the dissector tip has a width that decreases towards the distal end of the dissector tip (figs. 1-36).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 11-12, and 19 have been considered but are moot because the new ground of rejection does not rely on all references and/or different embodiement(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731